DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Response to Amendment

2.	The Amendment filed January 10, 2022 has been entered.  Claims 1, and 11 have been amended.  Claims 2, 4-5, 12, and 14-20 have been cancelled.  Claims 1, 3, 6-11, and 13 remain pending in the application.  Applicant’s amendments have overcome the Specification objection previously set forth in the Non-Final Office Action mailed October 14, 2021.


Claim Rejections - 35 USC § 103


3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1, 3, 6-7, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang U.S. Patent Application Publication 20040122542 in view of .
	
	Regarding claim 1, Yang teaches an electronic device (including Bluetooth the dongles 2 and 2’, Fig. 1, par [0014], see also Fig. 2, par [0015], see Yang) comprising: 
		a first connector (pin 21, of dongle 2, Fig. 2, and see also dongle 2’, Fig. 1;  par [0015], Yang) electrically connectable to an external electronic device (audio source device 1, Fig. 1, par [0014]; see pin 21 of dongle 2’ connectable to audio source device 1 via dongle 2; see Figs. 1, 2, Yang); 
		a second connector (audio jack 22, Fig. 2, par [0015], see also audio jack of dongle 2’, Fig. 1; see Yang) electrically connectable to an external audio plug (see plug of voice output device 3 (here is an earphone), Fig. 1, par [0014], see Yang); 
		a wireless communication circuit (Bluetooth module 24, Fig. 2, par [0015], see Yang); 
		a plurality of DACs (digital-to-analog converters) (see digital to analog converter (DAC) in dongle 2, and digital to analog converter (DAC) in dongle 2’, see Fig. 2, par [0015], see Yang); and
		at least one processor (including Bluetooth function; the audio transmission or receiving is processed mainly through a dongle with Bluetooth audio transmission function, par [0005], see Yang), and 
		wherein the at least one processor (including Bluetooth function, par [0005], see Yang) is configured to: 
			when the electronic device (without turning on both the dongles 2 and 2’, e.g., turning on Bluetooth the dongle 2 or 2’, Fig. 1, par [0014], see also Fig. 2, par [0015], see Yang) is connected to the external electronic device (audio source device 1, Fig. 1, par [0014], see Yang) through the first connector (pin 21, Fig. 2, par [0015], Yang), receive a first digital audio signal from the external electronic device through the first connector, convert the received first digital audio signal into a first analog audio signal  (via audio unit 23, Fig. 2; The audio unit comprises an analog to digital converter (ADC) and digital to analog converter (DAC). The ADC converts an analog audio signal to a digital signal by a pulse-code modulation (PCM) coding method. On the contrary, the DAC restore the digital signal to an analog audio output, par [0015], see Yang), and output the converted first analog audio signal through the second connector (audio jack 22, Fig. 2, par [0015], see Yang, without turning on both the dongles 2 and 2’; When a user wants to hear music from the Walkman by a wireless way, the only thing he needs to do is turn on the dongles 2 and 2’, par [0014], see Yang); and 
			when the electronic device (including Bluetooth the dongles 2 and 2’, Fig. 1, par [0014], see also Fig. 2, par [0015], see Yang) is connected to the external electronic device through the wireless communication circuit (When a user wants to hear music from the Walkman by a wireless way, the only thing he needs to do is turn on the dongles 2 and 2’, par [0014], see Yang), receive a second digital audio signal from the external electronic device through the wireless communication circuit, convert the received second digital audio signal into a second analog audio signal (via audio unit 23, Fig. 2; The audio unit comprises an analog to digital converter (ADC) and digital   (audio jack 22, Fig. 2, par [0015], see Yang; When a user wants to hear music from the Walkman by a wireless way, the only thing he needs to do is turn on the dongles 2 and 2’, par [0014], see Yang).
	Yang further teaches an audio signal being able to be transmitted by a wireless way instead of by a wired way (see claim 1 of Yang on page 2, right column).
	However, Yang does not explicitly disclose a second analog audio signal being a second analog audio signal having a sound quality lower than that of the first analog audio signal.
	Pedersen teaches hearing instrument (see Title) in which in an embodiment, the headset is or comprises a wired connection, e.g. comprising a phone connector or audio jack, e.g. mini-jack, or a mini- or micro-USB connector. This is of a particular advantage in applications where delay/latency is an important feature and should be minimized. Wireless links typically incur larger delays due to various processing involved in the (e.g. digital) wireless transmission and reception, e.g. coding, decoding, error correction, etc. Alternatively, the use of a wired connection allows the use of additional processing algorithms (such as e.g. noise reduction and compression) to improve the audio quality without increasing the processing delay (compared to a wireless solution), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the hearing instrument taught by Pedersen with the electronic device of Yang such that to have obtained a second analog audio signal being a second analog audio signal having a sound quality lower than that of the first analog audio signal as claimed in order to improve the audio quality without increasing the processing delay, as suggested by Pedersen in paragraph [0053]. 
	However, Yang in view of Pedersen does not explicitly disclose convert the first digital audio signal into the first analog audio signal being convert the first digital audio signal into the first analog audio signal by using the plurality of DACs, and convert the received second digital audio signal into a second analog audio signal having a sound quality lower than that of the first analog audio signal being convert the received second digital audio signal into a second analog audio signal having a sound quality lower than that of the first analog audio signal by using the plurality of DACs. 
	Lambert teaches variable performance codec (see Title) in which FIG. 6 illustrates selected components of an example USB device 14A.  In USB device 14A, microprocessor and memory subsystem 36 may, based on an audio quality of a host-communicated audio stream, determine which of the plurality of DACs 42 to power up for converting digital audio data to equivalent analog waveforms. In some embodiments, logic (e.g., embodied in microprocessor and memory subsystem 36) may control a plurality switches that tristate the respective outputs (not shown) of each DAC output 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the variable performance codec taught by Lambert with the electronic device of Yang in view of Pedersen such that to have obtained convert the first digital audio signal into the first analog audio signal being convert the first digital audio signal into the first analog audio signal by using the plurality of DACs, and convert the received second digital audio signal into a second analog audio signal having a sound quality lower than that of the first analog audio signal being convert the received second digital audio signal into a second analog audio signal having a sound quality lower than that of the first analog audio signal by using the plurality of DACs as claimed in order to provide a system that scales power consumption with the audio quality received may be desired, as suggested by Lambert in paragraph [0026].
	Yang in view of Pedersen in view of Lambert, as modified, teaches 
		in a state in which the electronic device (including Bluetooth the dongles 2 and 2’, Fig. 1, par [0014], see also Fig. 2, par [0015], see Yang) is connected to the external electronic device through the first connector (see pin 21 of dongle 2’ connectable to audio source device 1 via dongle 2; see Figs. 1, 2, Yang), when the connection with the external electronic device connected through the first connector is released connect the electronic device with the external electronic device through the wireless communication circuit (When a user wants to hear music from the Walkman by a wireless way, the only thing he needs to do is turn on the dongles 2 and 2’, par [0014], see Yang; see also including Bluetooth function; the audio transmission or receiving is processed mainly through a dongle with Bluetooth audio transmission function, par [0005], see Yang);
	 	in a state in which the electronic device is connected to the external electronic device through the wireless communication circuit (including Bluetooth the dongles 2 and 2’, Fig. 1, par [0014], see also Fig. 2, par [0015], see Yang), when the electronic device is connected with the external electronic device through the first connector (pin 21, of dongle 2, Fig. 2, and see also dongle 2’, Fig. 1;  par [0015], Yang),  (When a user wants to hear music from the Walkman by a wireless way, the only thing he needs to do is turn on the dongles 2 and 2’, par [0014], see Yang). 
	However, Yang in view of Pedersen in view of Lambert does not explicitly disclose the connection with the external electronic device connected through the wireless communication circuit being release the connection with the external electronic device connected through the wireless communication circuit.
	Morita teaches communication device and method of controlling same (see Title) in which a switching unit for switching communication by the first communication unit to communication by the second communication unit, the instructions, when executed by the one or more processors, cause the one or more processors to function as a control unit configured to in a first period that does not include a period of a process for 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the communication device and method of controlling same taught by Morita with the electronic device of Yang in view of Pedersen in view of Lambert such that to have obtained the connection with the external electronic device connected through the wireless communication circuit being release the connection with the external electronic device connected through the wireless communication circuit as claimed in order to provide a communication device that can control whether or not usage of a communication method is allowed in consideration of usability for a user, as suggested by Morita in paragraph [0004]. 

	Regarding claim 3, Yang in view of Pedersen in view of Lambert in view of Morita teaches the electronic device of claim 1.   Yang in view of Pedersen in view of Lambert in view of Morita, as modified, teaches to provide a Bluetooth dongle and a method for transmitting voice through a Bluetooth dongle, only a battery is needed to function the Bluetooth dongle owing to low power characteristic of Bluetooth itself (see par [0008], see Yang); wherein the at least one processor (including Bluetooth function;  is configured to convert the first digital audio signal into the first analog audio signal (via audio unit 23, Fig. 2; The audio unit comprises an analog to digital converter (ADC) and digital to analog converter (DAC). The ADC converts an analog audio signal to a digital signal by a pulse-code modulation (PCM) coding method. On the contrary, the DAC restore the digital signal to an analog audio output, par [0015], see Yang), in a high power mode (As shown in FIG. 6, USB device 14A may include a plurality of DACs 42 present in the system, enumerated as DAC1 42A to DACN 42N. Each DAC 42 may be configured for a different level of performance and power as compared to other DACs 42. In USB device 14A, microprocessor and memory subsystem 36 may, based on an audio quality of a host-communicated audio stream, determine which of the plurality of DACs 42 to power up for converting digital audio data to equivalent analog waveforms. In some embodiments, logic (e.g., embodied in microprocessor and memory subsystem 36) may control a plurality switches that tristate the respective outputs (not shown) of each DAC output (not shown) in order to prevent coupling from inactive DACs 42 on an active path of a selected active DAC 42 (Fig. 6, par [0032], see Lambert).  While the foregoing has completed the use of audio quality characteristics, such as sample rate or sample resolution, a plurality of settings or criteria may be used to determine an allowable power consumption in a DAC configuration (par [0032], see Lambert)  and to convert the second digital audio signal into the second analog audio signal (via audio unit 23, Fig. 2; The audio unit comprises an analog to digital converter (ADC) and digital to analog converter (DAC). The ADC converts an analog audio signal to a digital signal by in a low power mode (As shown in FIG. 6, USB device 14A may include a plurality of DACs 42 present in the system, enumerated as DAC1 42A to DACN 42N. Each DAC 42 may be configured for a different level of performance and power as compared to other DACs 42. In USB device 14A, microprocessor and memory subsystem 36 may, based on an audio quality of a host-communicated audio stream, determine which of the plurality of DACs 42 to power up for converting digital audio data to equivalent analog waveforms. In some embodiments, logic (e.g., embodied in microprocessor and memory subsystem 36) may control a plurality switches that tristate the respective outputs (not shown) of each DAC output (not shown) in order to prevent coupling from inactive DACs 42 on an active path of a selected active DAC 42 (Fig. 6, par [0032], see Lambert).  While the foregoing has completed the use of audio quality characteristics, such as sample rate or sample resolution, a plurality of settings or criteria may be used to determine an allowable power consumption in a DAC configuration (par [0032], see Lambert). The motivation is in order to provide a system that scales power consumption with the audio quality received may be desired, as suggested by Lambert in paragraph [0026]. 

	Regarding claim 6, Yang in view of Pedersen in view of Lambert in view of Morita teaches the electronic device of claim 1.  Yang in view of Pedersen in view of Lambert in view of Morita, as modified, teaches wherein the electronic device further includes a battery (battery set 26, Fig. 2, see Yang), and wherein, when the electronic device is connected with the external electronic device through the first connector (pin , the at least one processor is configured to charge the battery by using power received from the external electronic device through the first connector (The signal processing unit 514 may be supplied with power by a battery, e.g. a rechargeable battery, comprised in the same housing as the signal processing unit 514. Alternatively, the signal processing unit 514 may be supplied with power from the mobile communication device 504, e.g. by means of a DC voltage applied to the speaker contacts of the TRRS port 526, Fig. 5, par [0048], see Pedersen).

	Regarding claim 7, Yang in view of Pedersen in view of Lambert in view of Morita teaches the electronic device of claim 6.  Yang in view of Pedersen in view of Lambert in view of Morita, as modified, teaches wherein, when the connection between the electronic device and the external electronic device that are connected through the first connector is released, the at least one processor is configured not to charge the battery (The signal processing unit 514 may be supplied with power by a battery, e.g. a rechargeable battery, comprised in the same housing as the signal processing unit 514. Alternatively, the signal processing unit 514 may be supplied with power from the mobile communication device 504, e.g. by means of a DC voltage applied to the speaker contacts of the TRRS port 526, Fig. 5, par [0048], see Pedersen), i.e., not to charge the battery since there is no connection. 

	Regarding claim 9, Yang in view of Pedersen in view of Lambert in view of Morita teaches the electronic device of claim 1.  Yang in view of Pedersen in view of  wherein the at least one processor is configured to: when the electronic device is connected to the external audio plug through the second connector, turn on a pairing mode for establishing a wireless connection with the external electronic device through the wireless communication circuit (Thereafter, check whether the Bluetooth dongle is paired with another Bluetooth dongle with a same secret key, which is connected to a device with an audio source (step S31). If the pairing is succeeded, audio data is transmitted or received (step S32). If the pairing is failed, check whether another audio transmission Bluetooth device exists (step S33). If not, go back to the step S31. If yes, input PIN code to check whether the Bluetooth dongle is paired with the Bluetooth device (step S34). If the pairing is failed, go back to the step S31. If the pairing is succeeded, audio data is transmitted or received (step S35), Fig. 3, par [0016], see Yang). 

	Regarding claim 10, Yang in view of Pedersen in view of Lambert in view of Morita teaches the electronic device of claim 1.  Yang in view of Pedersen in view of Lambert in view of Morita, as modified, teaches wherein the first connector includes a USB-C type connector (Universal Serial Bus ("USB") is a well-known industry communication protocol for electronic devices. USB provides a well-defined standard protocol that allows electronic devices to communicate with each other and to provide power delivery to them as well. Various versions of the USB protocol exist, such as USB 1.x, USB 2.0, USB 3.0, USB 3.1, USB-C (par [0003], see Lambert)). The motivation is in order to provide a system that scales power consumption with the audio quality received may be desired, as suggested by Lambert in paragraph [0026].

	Regarding claim 11, this claim merely reflects the method to the apparatus claim of Claim 1 and is therefore rejected for the same reasons.

	Regarding claim 13, this claim merely reflects the method to the apparatus claim of Claim 9 and is therefore rejected for the same reasons.
	
 7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang U.S. Patent Application Publication 20040122542 in view of Pedersen U.S. Patent Application Publication 20140169601 in view of Lambert et al. U.S. Patent Application Publication 20190163435 (hereinafter, “Lambert”) in view of Morita U.S. Patent Application Publication 20180048803, and further in view of Renken et al. U.S. Patent Application Publication 20190207402; previously cited.
 
	Regarding claim 8, Yang in view of Pedersen in view of Lambert in view of Morita teaches the electronic device of claim 6.
	However, Yang in view of Pedersen in view of Lambert in view of Morita does not explicitly disclose wherein the at least one processor is configured: when a voltage of the battery is less than a specified reference value, to charge the battery by using the power received from the external electronic device through the first connector; and when the voltage of the battery is greater than or equal to the specified reference value, not to charge the battery.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the wearable battery charging technology for rechargeable hearing aid batteries taught by Renken with the electronic device of Yang in view of Pedersen in view of Lambert in view of Morita such that to have obtained wherein the at least one processor is configured: when a voltage of the battery is less than a specified reference value, to charge the battery by using the power received from the external electronic device through the first connector; and when the voltage of the battery is greater than or equal to the specified reference value, not to charge the battery as claimed in order to provide the development of an improved apparatus for recharging batteries and a method for charging the same, as suggested by Renken in paragraph [0003].  

Response to Arguments


8.	Applicant's arguments filed January 10, 2022 have been fully considered but they are moot in view of the new grounds of rejection.
	Regarding Applicant’s argument on page 12, first paragraph that “However, Yang does not disclose that the electronic device (e.g. Bluetooth dongle) control the connection with external electronic devices based on the connection status and connection sequence through connectors or wireless communication circuits, which are now recited in the amended limitations.  Examiner respectfully disagrees since the above-mentioned limitations could not be found in the amended claims.  In addition, as presented above in the Office Action, Yang in view of Pedersen in view of Lambert in view of Morita and Yang in view of Pedersen in view of Lambert in view of Morita in view of Renken teaches all claimed limitations.
	
Conclusion

9.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 






/C.P.T/Examiner, Art Unit 2654   

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654